Order entered January 8, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00598-CR
                                     No. 05-13-00599-CR
                                     No. 05-13-00600-CR
                                     No. 05-13-00601-CR
                                     No. 05-13-00602-CR

                           PATRICIA DONALDSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
     Trial Court Cause Nos. F-10-00433-S, F-10-00435-S, F-10-00447-S, F-10-00448-S,
                                   and F-10-00266-S

                                          ORDER
       We GRANT the State’s December 20, 2013 second motion to extend time for filing brief

and ORDER the State’s brief received December 20, 2013 filed as of the date of this order.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   PRESIDING JUSTICE